DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement, filed 25 March 2022, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20220325, is attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a.	Claims 1-3, 5-9, 11-15, 17-21, 23-27, and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) to a neural network related to mathematical concepts that falls under an abstract idea. This judicial exception is not integrated into a practical application because the claims recite a general function of neural networks. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are tailored to a well-understood, routine, conventional concepts of neural networks. Moreover, reciting a general processor or memory does not resolve this problem.
b.	Claims 19-24 are rejected under 35 U.S.C. 101 because the claims recite a machine-readable medium typically covers both forms of non-transitory tangible medium and transitory propagating signals per se under the broadest reasonable interpretation of the claims. The specification of the application does not preclude the machine-readable medium construed as transitory tangible medium and transitory propagating signals per se. Claims drawn to such machine-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation non-transitory to the claim (emphasis added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 11-13, 17-19, 23-25, and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2021/0038881 A1).
a.	Regarding claim 1, Huang discloses a processor, comprising: 2one or more circuits (Huang discloses that “[t]he processor 130 is, for example, a central processing unit (CPU), or a programmable microprocessor, a digital signal processor (DSP), a programmable controller, an application specific integrated circuit (ASIC), a programmable logic device (PLD), a graphics processing unit (GPU) with general purposes or special purposes, or other similar apparatuses or a combination thereof. The processor 130 can execute a programming code, a software module, a command and the like recorded in the storage device 120 to realize the method for recognizing view angle of displayed screen according to the embodiments of the invention” at Fig. 1-130 and ¶ 0020) to use one or more neural networks (Huang discloses the processor utilizing neural network model at ¶¶ 0025-0026, 0032) to remove a first 3object within a first image, wherein the first object is similar in type to a second object from 4a second image (Huang discloses that “the processor removes a specific object in the training screens to generate a plurality of preprocessed training images. Here, the manner in which the processor 130 removes the specific object from the training screens is the same as the manner in which the processor 130 removes the specific object from the first person view screen in step S202. In other words, the processor 130 can also respectively cut the training screens into a plurality of sub training screens and take at least one sub training screen of each training screen to generate a plurality of preprocessed training images” at Fig. 7-S702 and ¶ 0039).
b.  1Regard Regarding claim 5, Huang discloses wherein the one or more neural networks 2are further to detect one or more anomalies in the first image after the first object is removed 3and cause the first image to be regenerated to attempt to remove the one or more anomalies (Huang discloses that “the processor removes a specific object in the training screens to generate a plurality of preprocessed training images. Here, the manner in which the processor 130 removes the specific object from the training screens is the same as the manner in which the processor 130 removes the specific object from the first person view screen in step S202. In other words, the processor 130 can also respectively cut the training screens into a plurality of sub training screens and take at least one sub training screen of each training screen to generate a plurality of preprocessed training images” at Fig. 7-S702 and ¶ 0039. Here it is inherent and readily apparent that S702 would have to detect the anomalies, which can be specific object that is applied to multiple training screens.).
c.	Regarding claim 16, Huang discloses wherein the one or more neural networks are 2further to detect one or more instances of an object of the type in the first image after removal of 3the first object and cause the first image to be regenerated to attempt to remove the one or more 4instances (Huang discloses that “the processor removes a specific object in the training screens to generate a plurality of preprocessed training images. Here, the manner in which the processor 130 removes the specific object from the training screens is the same as the manner in which the processor 130 removes the specific object from the first person view screen in step S202. In other words, the processor 130 can also respectively cut the training screens into a plurality of sub training screens and take at least one sub training screen of each training screen to generate a plurality of preprocessed training images” at Fig. 7-S702 and ¶ 0039).
	d.	Regarding claims 7 and 11-12, claims 7 and 11-12 are analogous and correspond to claims 1 and 5-6, respectively. See rejection of claims 1 and 5-6 for further explanation.
e.	Regarding claims 13 and 17-18, claims 13 and 17-18 are analogous and correspond to claims 1 and 5-6, respectively. See rejection of claims 1 and 5-6 for further explanation.
f.	Regarding claims 19 and 23-24, claims 19 and 23-24 are analogous and correspond to claims 1 and 5-6, respectively. See rejection of claims 1 and 5-6 for further explanation.
g.	Regarding claims 25 and 29-30, claims 25 and 29-30 are analogous and correspond to claims 1 and 5-6, respectively. See rejection of claims 1 and 5-6 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-10, 14-16, 20-22, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2021/0038881 A1) in view of Bao et al. (“CVAE-GAN: Fine-Grained Image Generation through Asymmetric Training”).
a.	Regarding claim 12, Huang discloses wherein the one or more neural networks (Huang discloses the processor utilizing neural network model at ¶¶ 0025-0026, 0032). However, Huang does not disclose a plurality of variational autoencoders (VAEs) trained to encode image features of 3different classes of objects into a latent space.  
Bao discloses wherein the one or more neural networks 2include a plurality of variational autoencoders (VAEs) trained to encode image features of 3different classes of objects into a latent space (Bao discloses that “[t]he function of networks E and G is the same as that in conditional variational auto-encoder (CVAE) [34]. The encoder network E maps the data sample x to a latent representation z through a learned distribution P (z|x, c), where c is the category of the data” at chapter 3).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize CVAE of Bao to Huang’s neural network.
The suggestion/motivation would have been to “[estimate] a good representation of the input image, and the generated image appears to be more realistic” (Bao; chapter 1).
b.	Regarding claim 13, the combination applied in claim 2 discloses wherein the one or more neural networks 2further include a gating network to select one of the VAEs to encode image features of the 3type of the second object into the latent space (Bao discloses that “[t]he function of networks E and G is the same as that in conditional variational auto-encoder (CVAE) [34]. The encoder network E maps the data sample x to a latent representation z through a learned distribution P (z|x, c), where c is the category of the data” at chapter 3).
c.	Regarding claim 14, the combination applied in claim 2  The processor of claim 3, wherein the one or more neural networks 2further include a generative adversarial network (GAN) for generating an output image 3based on image content of the first image and using the latent space as a constraint to cause 4the output image to not include image content corresponding to the first object, wherein the 5GAN is to perform inpainting for a region of the first image previously corresponding to the 6first object (Bao discloses that “[t]he generative network G generates image x’ by sampling from a learned distribution P (x|z, c). The function of network G and D is the same as that in the generative adversarial network (GAN). The network G tries to learn the real data distribution by the gradients given by the discriminative network D which learns to distinguish between “real” and “fake” samples. The function of network C is to measure the posterior P (c|x)” at chapter 3).
d.	Regarding claims 8-10, claims 8-10 are analogous and correspond to claims 2-4, respectively. See rejection of claims 2-4 for further explanation.
e.	Regarding claims 14-16, claims 14-16 are analogous and correspond to claims 2-4, respectively. See rejection of claims 2-4 for further explanation.
f.	Regarding claims 20-22, claims 20-22 are analogous and correspond to claims 2-4, respectively. See rejection of claims 2-4 for further explanation.
g.	Regarding claims 26-28, claims 26-28 are analogous and correspond to claims 2-4, respectively. See rejection of claims 2-4 for further explanation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609